PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/230,831
Filing Date: 12 Sep 2011
Appellant(s): Raskino et al.



__________________
Christopher J. Volkmann
Reg. No. 60,349
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 10 November 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 23 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims:
Rejection of Claims 1, 2, 4, 6, 9, 10, 12-16, 23, and 28-35 under 35 U.S.C. 101.

(3) Response to Argument
Appellant’s arguments filed 10 November 2020 have been fully considered but they are not persuasive.
Claim Rejection under 35 U.S.C. 101
Statutory Subject Matter Rejection Under §101 Principles of Law
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 216 (2014). In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Alice and Mayo. See id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.”
Id. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an Alice, 573 U.S. at 221 (citation omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
The PTO has published revised guidance on the application of § 101. See USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”).  Under that guidance, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or a mental process); and 
(2) additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a)—(c), (e)—(h) (9th ed. Rev. 08.2017, Jan. 2018)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Guidance, 84 Fed. Reg. at 56.
The Examiner’s Rejection
Independent claim 1 and dependent claims 2, 6, 12, and 23
The Examiner rejects independent claims 1 and 14 together, finding that the features of those claims correspond to concepts identified as abstract ideas by the courts.  The Examiner finds that the limitations of the current claims are performed by the generically recited computer/processor, and that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  The Examiner also finds that these additional 
Appellant asserts the argument that “the lack of prior art rejections is evidence that the claims are not well-understood, routine, and conventional activities and are directed to improvements described in specification (see e.g., para. [0098]-[0103], [0127], and [0131]).”  See Appeal Brief, page 8.  The Examiner respectfully disagrees in that the cited paragraphs of the Specification fail to provide for and/or support any improvements so generally asserted by Appellant.  Accordingly, the Examiner notes that Appellant fails to specifically provide how the cited paragraphs of the Specification may describe and/or support improvements which may be recited within the claimed features.  Appellant’s assertion amounts to a general allegation that the cited portions of the Specification describe and/or support an improvement.
Judicial Exception (Step 2A, Prong 1)
As per the rejection of independent claims 1 and 14 under 35 U.S.C. 101, viewing the rejection through the lens of the Guidance, we must first consider whether the claim recites a judicial exception. Guidance, 84 Fed. Reg. at 51. The USPTO has synthesized the key concepts identified by the courts as abstract ideas into three primary subject-matter groupings: mathematical concepts, certain methods of organizing human activity (e.g., a fundamental economic practice), and mental processes. Id. at 52. As explained below, the claims recite certain methods of organizing human activity (commercial or legal interactions, including advertising, marketing, or sales activities or behaviors) and mental processes, which are identified by the Guidance as abstract ideas. Id.
Appellant asserts the argument that “the present features are beyond mere observations and evaluations that can be performed solely in the human mind to “present content to a user.”” And “the present claims are directed to specific aspects that are necessarily tied to the computer.”  See Appeal Brief, page 9.  We respectfully disagree.

The steps of claims 1 and 14 could be performed by a user in his or her head, but for claims’ recitations of generic computer hardware and instructions. For example, a user could identify a subject matter area reflected in a query (i.e. the claimed feature of “automatically identifying a subject matter area…”), and, in response to said identification, generate a search activity metric (i.e. a count) associated with the user and the subject matter area (i.e. the claimed feature of “generating a search activity metric…”).  Additionally, a user could thereafter make additional determinations related to the area of interest and identify an unseen content of interest (i.e. the claimed features of “identifying the first user as a trusted resource”, “identifying an area of interest of the second user”, and “identifying… unseen content of interest”).  Here, the claimed identification and generation may be done in user’s mind.    Thus, claims 1 and 14 recite concepts that can be performed in the human mind (observation, evaluation, judgement), an example of a mental process. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.”). The Guidance lists a mental process as another example of an abstract idea. Guidance, 84 Fed. Reg. at 52.
Additionally, Appellant asserts arguments directed to the claimed feature of “detecting a set of queries” as not being “well-understood, routine, and conventional” nor “extra-solution activity.”  See Appeal Brief, page 9.  The Examiner notes that the features directed to “detecting” were not raised under Step 2A, Prong 1.  Rather, these “detecting” features were determined to be additional limitations which did not integrate the abstract idea into a practical application because they did not impose any meaningful limits on practicing the abstract idea.  

Appellant further asserts the argument that “the Office Action has not set forth a sufficient record of consideration of the various elements of independent claim 1 before merely characterizing the entire independent claim 1 as displaying information in order to conveniently apply Federal Circuit precedent.”  See Appeal Brief, page 11.  The Examiner respectfully disagrees.  It is noted that the Examiner provided proper and full analysis of the claims in view of the USPTO’s published revised guidance on the application of § 101. See USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”).
Additionally, Appellant asserts the argument that the instant invention is distinctly different from Electric Power Group in that “the present claims are directed to specific implementations that identify unseen content, that the second user has not already interacted with, based on activities detected in the computer itself.”  See Appeal Brief, page 12.  While Appellant attempts to distinguish the instant invention from Electric Power Group, it is noted that the claimed features of the invention (e.g., “identifying,” “generating,” and “determining”) may be performed in the human mind and thus considered a mental process.
Accordingly, we find that claims 1 and 14 recite abstract ideas, namely a certain method of a mental process. 
“Directed to ” the Judicial Exception (Step 2A, Prong 2)
Because the claims recite an abstract idea, we now proceed to determine whether the recited judicial exception is integrated into a practical application. See Guidance, 84 Fed. Reg. at 51. Specifically, we look to whether the claim recites additional elements that integrate the exception into a practical 
improvement to other technology or technical field. When a claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is directed to the judicial exception.
In particular, the claims recite the additional limitations of “detecting a set of queries,” “detecting past content interaction activity,” “generating a user interface display," “a computer processor,” and “a user interface component.” As per the recited feature of a “computer processor” in claim 1, the computer processor in the step of “determining, with a computer processor,...” of claim 1 is recited at a high-level of generality (i.e., as a generic processor) performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component. As per the recited feature of a “a user interface” in claim 14, the user interface component is recited at a high-level of generality (i.e., as a generic user interface) performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component. As per the recited feature of “detecting a set of queries”, “detecting past content interaction activity,” and “generating a user interface display," said limitations are considered additional elements. These additional elements represent mere extra-solution activities to the judicial exception. Specifically, with respect to the “detecting” features, it is noted that the “detecting” features represent the pre-solution activity of gathering data required for the abstract idea.  Additionally, with respect to the “generating” feature, it is noted that the user interface display may be considered as post-solution activity of providing the result of the abstract idea to a user.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Appellant asserts the argument that “[a] present improvement is embodied in identifying content for a user in an area of interest based on computer usage (content interactions in the electronic search system) by another user, who is identified as a trusted resource based on linguistic analysis of queries input by that other user in the electronic search system.”  See Appeal Brief, page 16.  The Examiner respectfully disagrees.
As previously provided, we note that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful 
More broadly, we find that the instant claims merely recites abstract ideas implemented on generic computer hardware, with generic programming instructions. Unlike the claimed invention in McRO, for example, that improved how a physical display operated to produce better quality images, the claimed invention here merely uses generic computing components to determine whether a user has interacted with an unseen content of interest. In particular, the individual steps of the instant claims are recited as performed by generic computer equipment, including steps performed by “a computer-implemented method.”
Simply reciting generic computer hardware for performing an abstract idea does not integrate that abstract idea into a practical application. See Alice, 573 U.S. at 225—26 (“Viewed as a whole, petitioner’s method claims simply recite the concept of intermediated settlement as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to ‘nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.” (internal citations omitted)); DealertrackInc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.”). The invention of the instant claims does not focus on improving computers as tools, but rather certain independently abstract ideas that use computers as tools. See Elec. Power Group, 830 F.3d at 1354. The Guidance also discusses other ways that additional elements can integrate the judicial exception into a practical See Guidance, 84 Fed. Reg. at 55. The instant claims also lacks such features.
Accordingly, claims 1 and 14 do not integrate the recited abstract ideas into a practical application. 
We find that the additional limitations of the dependent claims do not integrate the abstract ideas into practical applications; rather, they simply recite the use of generic computer components and do not impose meaningful limits on the computer implementations of the abstract ideas.  
Accordingly, the dependent claims merely provide more specificity as to the search system, all on the same generic computers. Thus, claims 2, 4, 6, 9, 10, 12-13, 15-16, 23, and 28-35 do not integrate the recited abstract ideas into practical applications.
Inventive Concept (Step 2B)
To determine whether a claim provides an inventive concept, we consider the additional elements - individually and in combination - to determine whether they (1) add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field or (2) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Guidance, 84 Fed. Reg. at 56. Also, we reevaluate our conclusions about the additional elements discussed in the previous step. Id.
We find that the limitations of the instant claims, individually and in an ordered combination, do not recite significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  It is noted that Appellant fails to provide how the claimed invention improves the technical field of a search system.  Thus, Appellant’s arguments are not persuasive. 
In any case, the Specification describes implementing the method of the independent claims using conventional computer equipment.  See Specification, [0135]-[0139]. In BASCOM, the Federal Circuit determined that claims to filtering content on the Internet, including “limitations of the claims, taken individually, recit[ing] generic computer, network and Internet components, none of which is inventive by itself,” was eligible because of its “nonconventional and non-generic arrangement” of the components, BASCOM, Applicant’s claims do not recite unconventional or non-generic arrangements of components that improve computer functionality or a technological area. Rather, we find that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” 
In sum, the limitations of claims 1 and 14, considered individually and in combination, do not provide an inventive concept. For the same reasons, claims 2, 4, 6, 9, 10, 12-13, 15-16, 23, and 28-35 do not provide inventive concepts.
Independent claim 14 and dependent claims 28-35
As per claim 14, Appellant asserts the argument that “the rejection of claim 14 does not address the claimed “an implicit interest tracking component configured to implicitly derive a topic of interest based on linguistic analysis of the set of queries.”  See Appeal Brief, page 18.  The Examiner respectfully disagrees.  It is noted that claim 1 recited that “based on linguistic analysis of the set of queries, automatically identifying a subject matter area reflected in the set of queries.”  It is noted that these claimed features are analogous with each other as they are both directed to deriving a topic of interest (i.e. a subject matter) via linguistic analysis of a set of queries.  Moreover, Appellant attempts to support the feature of “an implicit interest tracking component” by referencing paragraph [0091] of the Specification.  See Appeal Brief, page 18.  In response to Appellant’s argument, it is noted that the features upon which applicant relies (i.e., “that the user has not made an explicit interest indication indicating that the user is interested in a certain subject matter area or person”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Additionally, Appellant asserts the argument that “[t]he Office Action has not shown how implicit derivation of a topic of interest, as claimed, can be performed in the human mind.”  See Appeal Brief, 
Dependent claim 4
As per claim 4, Appellant asserts the argument that “implicitly deriving a subject matter area and area of interest based on computing activity are beyond what can be performed solely in the human mind.”  See Appeal Brief, pages 18-19.  The Examiner respectfully disagrees.  It is noted that the “analysis of computing activity” of the first and second user may simply be construed as analyzing computing activity.  That is, the instant claim would only require the mental analysis of computer activity.  The “computing activity” of claim 4 is recited at a high-level of generality (i.e., as data related to a computer) performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Moreover, other than reciting “a computer with a processor,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims 9 and 10
As per claims 9 and 10, Appellant asserts the argument that “an electronic search system configured to generate one or more public streams having posts is clearly beyond what can be performed solely in the human mind.”  See Appeal Brief, page 19.  The Examiner respectfully disagrees.  It is noted (i.e., a search system) performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Moreover, other than reciting “the electronic search system,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Thus, claims 9 and 10 recite concepts that can be performed in the human mind (observation, evaluation, judgement), an example of a mental process. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.”). The Guidance lists a mental process as another example of an abstract idea. Guidance, 84 Fed. Reg. at 52.
Dependent claim 13
As per claim 13, Appellant asserts the argument that “a public search system that displays a public search stream having posts is neither a generic computer nor features that can be performed solely in the human mind.”  See Appeal Brief, pages 19-20.  The Examiner respectfully disagrees.  It is noted that the claimed feature is generally linking the user of the judicial exception to a particular technological environment (i.e. a public search system) and does not integrate the abstract idea into a practical application.  The “public search system” of claim 13 is recited at a high-level of generality (i.e., a search system) performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component.  As per the recited feature of a “a user interface” in claim 13, the user interface component is recited at a high-level of generality (i.e.,
Dependent claims 15-16
Appellant asserts the argument that “a topic feed generator that generates a public stream that has posts that include a query in an electronic search system is neither a generic computer nor features that can be performed solely in the human mind.”  See Appeal Brief, page 20.  The Examiner respectfully disagrees.  It is noted that the claimed feature is generally linking the user of the judicial exception to a particular technological environment (i.e. a topic feed generator within an electronic search system) and does not integrate the abstract idea into a practical application.  The “topic feed generator” of claim 15 is recited at a high-level of generality (i.e., a feed generator) performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Furthermore, the generation of a public stream which comprises new content identifiers may be considered additional elements.  These additional elements represent mere extra-solution activities to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As previously provided, we note that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims are performed by the generically recited computer/processor (i.e. “an electronic search system” and “a topic feed generator”) and that the use of generic computer components to determine unseen content does not impose any meaningful limit on the computer implementation of the abstract idea.  As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as identifying and determining whether a trusted resource has interacted with an unseen content of interest is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea (see MPEP 2106.05(d)(ii), "receiving or transmitting data over a network").
Conclusion
Claims 1, 2, 4, 6, 9, 10, 12-16, 23, and 28-35 are directed to abstract ideas of mental processes. The additional limitations of the claims, considered individually and in combination, do not provide an 

(4) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Paul Kim/
Examiner, Art Unit 2169
Conferees:
/RYAN M STIGLIC/Primary Examiner                                                                                                                                                                                                     
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.